Citation Nr: 1235413	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  12-06 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUE

Entitlement to nonservice-connected death pension benefits, to include the question of whether the appellant is entitled to recognition as the Veteran's surviving spouse.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from October 1943 to March 1946.  He died in November 1966.  The appellant is his widow.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2011 administrative decision in which the Pension Maintenance Center at the RO in St. Paul, Minnesota determined that the appellant was not entitled to recognition as the Veteran's surviving spouse for purposes of entitlement to VA nonservice-connected death pension benefits.  A letter dated that same month notified the appellant that her claim for nonservice-connected death pension benefits was being denied on the basis that she could not be recognized as the surviving spouse of the Veteran.  In July 2011, the appellant filed a notice of disagreement (NOD) as to this determination.  The RO issued a statement of the case (SOC) in February 2012, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2012.  

During the pendency of the appeal, the appellant's claim was transferred to the jurisdiction of the Houston RO.

In September 2012, the Acting Chairman of the Board, on his own motion, advanced this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2011).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claim.  A review of the documents in such file reveals additional evidence not present in the paper claims file that is relevant to the current appeal.  Such records were clearly considered by the RO in its initial administrative decision dated in June 2011.  It is not certain, however, whether these records were reviewed by the agency of original jurisdiction (AOJ) in connection with the Decision Review Officer (DRO) decision completed in February 2012.  Notwithstanding this fact, a remand for consideration of this evidence is not necessary in view of the Board's decision to grant appellant's request to be recognized as the Veteran's surviving spouse.  As regards the underlying issue of entitlement to nonservice-connected death pension benefits, the AOJ will have an opportunity to review this evidence while this appeal is on remand.  

The Board's decision addressing the issue of whether the appellant is entitled to recognition as the Veteran's surviving spouse is set forth below.  The underlying issue of entitlement to nonservice-connected death pension benefits, to include the question of whether the appellant meets the income and net worth requirements, is addressed in the remand following the order; this matter is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on her part, is required.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the issue herein decided have been accomplished.

2.  The appellant and the Veteran were married in August 1941.

3. Although the appellant filed a petition for divorce in June 1966, no judgment for divorce was ever entered, and neither the appellant nor the Veteran ever remarried;  consequently, the appellant and the Veteran were still married at the time of his death.

3.  Aside from the period from April 1966 through November 1966, during which time the Veteran was not taking his medications for manic depression, the Veteran and the appellant lived together in New Brighton, Pennsylvania.

4.  It is not shown that the appellant was at fault for her separation from the Veteran, or that she ever manifested an intent to desert the Veteran.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the Veteran's surviving spouse for the purpose of receiving VA nonservice-connected death pension benefits are met.  38 U.S.C.A. §§ 1310, 1311 (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.55, 3.102, 3.159 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition of the issue of entitlement to recognition as surviving spouse for nonservice-connected death pension benefits purposes, the Board finds that all notification and development action needed to fairly adjudicate this aspect of the appeal has been accomplished.  


II. Analysis

Death pension is a benefit payable to a veteran's surviving spouse or child because of the veteran's nonservice-connected death.  See 38 U.S.C.A. §§ 101, 1521(j), 1541, 1542; 38 C.F.R. § 3.3(b)(4).  Generally, basic entitlement exists if the claimant is shown to be the surviving spouse or child of the veteran, the veteran had qualifying service as defined by VA law and regulation, and the surviving spouse or child meets certain income and net worth requirements.  Id.

For purposes of establishing entitlement, the term 'surviving spouse' means a person of the opposite sex (1) whose marriage to the veteran was valid under the law of the place of residence at the time of the marriage or when the right to benefits accrued; (2) who was the spouse of a veteran at the time of the veteran's death; (3) who lived with the veteran continuously from the date of marriage to the date of the veteran's death (i.e., continuous cohabitation); (4) and who, except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the veteran (and after September 19, 1962) lived with another person of the opposite sex and held herself out openly to the public to be the spouse of such other person.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).

The requirement that there must be 'continuous cohabitation' from the date of marriage to the date of death of the veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of or procured by the veteran without the fault of the surviving spouse.  38 C.F.R. § 3.53(a).  In this regard, temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  38 C.F.R. § 3.53(a).  Alternatively, if the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show intent on the part of the surviving spouse to desert the Veteran, the continuity of the cohabitation will not be considered as having been broken.  38 C.F.R. § 3.53(b).  The statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  Id.  

Under the first exception, the spouse must be free of fault in the initial separation, and the separation must have been procured by the Veteran or due to his misconduct.  Gregory v. Brown , 5 Vet. App. 108, 112 (1993).  The determination of fault, or the absence of fault, is based on an analysis of conduct at the time of separation.  Although certain conduct subsequent to the time of separation may be relevant, the mere acts of seeking divorce and failing to reconcile are not relevant to the question of fault at the time of separation, particularly if the spouse has been physically and emotionally abused.  Gregory, 5 Vet. App. at 112.

Additionally, separation by mutual consent generally does not constitute desertion by a potential surviving spouse.  Alpough v. Nicholson, 490 F.3d 1352, 1356-57 (Fed. Cir. 2007).  '[T]he key is whether the reason for the separation did not show an intent on the part of the surviving spouse to desert the veteran.'  Alpough, 490 F.3d at 1356 (emphasis and citation omitted).  Separation by mutual consent, however, would constitute desertion if the separation was induced by misconduct or communication of a definite intent to end the marriage by the surviving spouse.  Id. at 1358.

In the present case, evidence reflects that the Veteran died in November 1966 due to self-inflicted gunshot wound.  The Veteran's death certificate indicates that his father informed the individual completing the certificate that the Veteran's marital status as of the date of his death was "divorced."  Nevertheless, in March 1967, the appellant filed a VA Form 21-534, Application for Dependency and Indemnity Compensation or Death Pension by Widow or Child, seeking nonservice-connected death pension benefits.  In her original application, she indicated that she and the Veteran were married in August 1941 and that their marriage ended upon the death of the Veteran; there was no mention of divorce.  The appellant did, however, acknowledge that she and the Veteran were not continuously living together from the date of marriage to the date of death.  Rather, she explained that the Veteran's "psychotic condition" became so severe that he "voluntarily left" their home in April 1966 to reside with his mother and brother.  The appellant further wrote that they remained in constant contact up until the date of his death.  

In March 1967, the RO notified the appellant that she had been approved for VA nonservice-connected death pension benefits, effective from November 1, 1966, the month of the Veteran's death.  The RO further notified the appellant that, effective from January 1, 1967, her income exceeded that allowed by current pension rates and, as such, her pension benefits would be discontinued from this date.  Effective January 1, 1967, nonservice-connected death pension benefits were transferred to the Veteran's surviving child and continued through May 1972, the month her post-secondary schooling finished.  See 38 C.F.R. § 3.57(a)(1)(iii).  

Pertinent to the current appeal, there is no indication in the record that the RO discontinued the appellant's nonservice-connected death pension benefits on the basis that recognition of her status as the Veteran's surviving spouse was clearly erroneous or was due to administrative error.  See generally 38 C.F.R. § 3.105(a) (establishing that previous determinations which are final and binding as to marriage will be accepted as correct in the absence of clear and unmistakable error); see also 38 C.F.R. § 3.500.  Rather, as noted above, nonservice-connected death pension benefits were discontinued because the appellant no longer met the income and net worth requirements as defined by VA law and regulation.  

Thereafter, in August 2010, the appellant filed an informal claim to reinstate her nonservice-connected death pension benefits.  A formal application was received in October 2010.  Similar to her March 1967 application, the appellant noted that she and the Veteran were married in August 1941 and that their marriage ended upon the death of the Veteran.  Inexplicably, however, the appellant responded "yes" to the question as to whether she and the Veteran lived continuously with one another from the date of marriage to the date of his death.  A copy of the Veteran's death certificate (indicating his marital status as "divorced") and a copy of their marriage certificate were submitted in connection with appellant's October 2010 claim.  The appellant also submitted a letter from a notary of Beaver County, Pennsylvania indicating that the appellant filed an action in divorce against the Veteran in June 1966.  Such letter reflects that the court filed an opinion in October 1966 directing that a divorce decree be entered upon payment of the balance of the costs, but that no such divorce decree was ever entered because the balance was never paid.  

In March 2011, the RO contacted the appellant to request additional information regarding her marriage to the Veteran.  Specifically, the RO noted evidence indicating that the Veteran and the appellant were in the process of divorcing at the time of his death, and requested evidence regarding whether she and the Veteran were living together at the time of his death.  Subsequently, in March 2011, the appellant submitted a statement that she and the Veteran separated in April 1966 because the Veteran entered a "manic" phase of his diagnosed manic depression.  The appellant acknowledged that she filed for divorce, but asserted that the Veteran made all arrangements for the divorce, including paying for a lawyer and requesting that the appellant file for the divorce (because of their daughter residing with the appellant).  The appellant noted that she and the Veteran remained in contact throughout their separation and that he allowed her use of the family car once per week to conduct grocery shopping.  She indicated that it was not her desire to divorce the Veteran, but instead to remain married and reunite when his mental health stabilized.  

In support of her appeal, the appellant submitted lay statements from her and the Veteran's children.  The first statement, authored by their son (who was an adult in 1966), indicates that the Veteran stopped taking his medications in the spring of 1966 and became "very manic."  The son noted that the Veteran became "unbearable to live with" and that the appellant and her daughter asked him to leave for their own safety.  The March 2011 statement further corroborates the appellant's claims that she filed for divorce at the Veteran's request, that the Veteran never made the final payment that would have finalized the divorce, and that it was never the appellant's desire to divorce the Veteran.  The second statement, authored by their daughter (who was a teenager in 1966), also confirms that the Veteran left the family residence due to problems created by his manic depression.  Such letter reflects that the divorce was filed by the appellant at the Veteran's request, but that the two remained "very much a couple" during their divorce proceedings.  

By administrative decision dated in June 2011, the RO found that the appellant did not qualify as the Veteran's surviving spouse in view of evidence that she sought to divorce him prior to his death in November 1966.  No mention was made of her earlier application (and subsequent award) of nonservice-connected death pension benefits in March 1967.  

The Board has reviewed the evidence of record and, for reasons discussed below, finds the appellant should be recognized as the Veteran's surviving spouse.  In short, the Board concludes that there is nothing of record which indicates that the prior decision to recognize the appellant as the Veteran's surviving spouse (reflected in the March 1967 decision granting nonservice-connected death pension benefits) was erroneous and should therefore be revised.  

The evidence summarized above establishes that the Veteran and the appellant entered into a valid marriage in August 1941.  Further, there is no indication that they ever legally divorced.  To the contrary, the evidence shows that no judgment of divorce was ever entered.  Consequently, the Board finds that the appellant was the Veteran's spouse at the time that he died.  Additionally, there is no evidence to suggest that either the Veteran or the appellant ever remarried or that the appellant has lived with another person of the opposite sex after the Veteran's death.  Accordingly, the only remaining question for purposes of determining whether the appellant is entitled to recognition as the Veteran's surviving spouse is whether or not the 'continuous cohabitation' requirement was met.  

Here, there is no indication that there was any fault on the part of the appellant in regard to her separation from the Veteran in April 1966.  Rather, as previously discussed, the record demonstrates that the separation was a result of the Veteran's own misconduct and misbehavior due to manic depression.  As indicated by the Veteran's then-adult son, he became "unbearable" to live with.  

Additionally, the record does not show that the appellant manifested an intent to desert the Veteran at any time during the marriage.  Although the Board acknowledges that additional evidence has been received which indicates the appellant filed for divorce prior to the Veteran's death, the evidence also indicates that she did not desire to become divorced from the Veteran.  On the contrary, the statements of the appellant and her children show that while the appellant filed for divorce in June 1966, the proceedings were initiated and controlled by the Veteran.  In this regard, he requested that the appellant file for divorce in order to protect their teenage daughter (who was residing with the appellant during the separation).  Additionally, the appellant indicated that only the Veteran could finalize the divorce through payment of attorney and court fees, which, as court records show, he did not.  If the appellant had truly intended to divorce the Veteran, it is unlikely she would have agreed to his total control over payment of the divorce given that such action was necessary to complete the divorce.  

Accordingly, as the evidence indicates that the appellant and the Veteran remained married from August 1941 until the Veteran's death in November 1966; that she and the Veteran 'continuously cohabitated' for this entire period; and that the appellant did not remarry or otherwise live with another person of the opposite sex after the Veteran's death, she is entitled to continued recognition as the surviving spouse of the Veteran for purposes of nonservice-connected death pension benefits.  



ORDER

The appellant is recognized as the Veteran's surviving spouse for purposes of entitlement to VA nonservice-connected death pension benefits.  



REMAND

The Board's decision addressing whether the appellant should be recognized as the Veteran's surviving spouse does not end the inquiry in this matter.  Rather, consideration of the underlying claim for VA nonservice-connected death pension benefits is required.  The Board's review of the record reveals that further RO action on this matter is warranted.

As noted above, death pension is a benefit payable to a veteran's surviving spouse or child because of the veteran's nonservice-connected death.  See 38 U.S.C.A. §§ 101, 1521(j), 1541, 1542; 38 C.F.R. § 3.3(b)(4).  Generally, basic entitlement exists if the claimant is shown to be the surviving spouse or child of the veteran, the veteran had qualifying service as defined by VA law and regulation, and the surviving spouse or child meets certain income and net worth requirements.  Id.

Here, review of the record reveals that the RO only considered the issue of whether the appellant was a proper claimant (i.e., surviving spouse).  Specifically, the RO did not address the other elements of a claim for nonservice-connected nonservice-connected death pension benefits, including whether the appellant has met certain income and net worth requirements necessary for basic entitlement.  As the Board is prohibited from considering these questions in the first instance, a remand is necessary to allow the RO to readjudicate the matter of entitlement to nonservice-connected nonservice-connected death pension benefits, to include the question of whether, at any time pertinent to this appeal, the appellant meets the income and net worth requirements necessary for basic entitlement.  See generally Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010).  

Prior to readjudication of this matter, the RO should ensure that all due process requirements are met, and that the record before it is complete.  In other words, the RO should give the appellant another opportunity to present information and/or evidence pertinent to the claim for nonservice-connected nonservice-connected death pension benefits.  The RO's letter to the appellant should explain that she has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the RO should request that the appellant provide updated information regarding her income and net worth, to include completing a VA Form 21-527, Income-Net Worth and Employment Statement.

Thereafter, the RO should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the VCAA. See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should send to the appellant and her representative a letter requesting that the appellant provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim for nonservice-connected nonservice-connected death pension benefits, that is not currently of record.  In its letter, the RO should request that the appellant provide updated information regarding her income and net worth, to include completing a VA Form 21-527, Income-Net Worth and Employment Statement.

The RO's letter should clearly explain to the appellant that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the appellant responds, the RO should assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the appellant of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for nonservice-connected death pension benefits, to include the question of whether, at any time pertinent to this appeal, the appellant met/ meets the income and net worth requirements for basic entitlement, in light of pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claim and in the Virtual VA file), and legal authority. 

4.  If the benefit sought on appeal remains denied, the RO must furnish to the appellant and her representative an appropriate supplemental SOC (SSOC) that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  The RO is remanded that this appeal has been advanced on the Board's docket.


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


